         Case 2:20-cv-06267-GEKP Document 7 Filed 03/01/21 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STACY JONES,
                          Plaintiff                              CIVIL ACTION

                v.

KEMPER DIRECT et al.,                                            NO. 20-6267
              Defendants

                                              ORDER

        AND NOW, this 1st day of March, 2021, upon consideration of the Complaint (Doc. No.

1), Defendants' Motion to Dismiss (Doc. No. 3), Plaintiffs Response in Opposition to the Motion

(Doc. No. 4), and Defendants' Reply in Further Support of their Motion (Doc. No. 5), it is hereby

ORDERED that:

        1. The Motion (Doc. No. 3) is GRANTED WITHOUT PREJUDICE. 1

        2. Plaintiff is GRANTED leave to file an amended complaint within 45 days of entry of

            this Order.

        3. Counsel for the parties shall provide the Court with a written joint status report within

            30 days of the date of this Order.




        To the extent counsel for Kemper Direct also seeks to represent all defendant entities, counsel is
directed to file notices of appearance on behalf of Kemper Preferred and Kemper Specialty.


                                                    1
